Citation Nr: 0714863	
Decision Date: 05/18/07    Archive Date: 06/01/07

DOCKET NO.  04-33 284	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the previously denied claim of entitlement to service 
connection for hypertension as secondary to service-connected 
post-traumatic stress disorder (PTSD).
 
2.  Entitlement to service connection for hypertension as 
secondary to service-connected PTSD. 

3.  Entitlement to service connection for arteriosclerotic 
heart disease as secondary to service-connected PTSD.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Harrigan, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
January 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) from an August 2003 rating decision issued in 
September 2003 by the Department of Veterans Affairs (VA) 
Regional Office in St. Petersburg, Florida (St. Petersburg 
RO), which declined to reopen the veteran's claim for 
entitlement to service connection for hypertension as 
secondary to his service-connected PTSD and denied 
entitlement to service connection for coronary artery disease 
as secondary to his service-connected PTSD.  

In an August 17, 2004 signed statement, the veteran requested 
a hearing on appeal before a Veterans Law Judge at the RO 
(Travel Board hearing).  His request was granted; however, he 
failed to appear for the scheduled hearing in July 2006.  As 
the appellant has not submitted good cause for failure to 
appear to the hearing, the request is deemed withdrawn.  See 
38 C.F.R. § 20.704(d) (2006).

The Board has a legal duty to address the "new and material 
evidence" requirement regardless of the actions of the RO.  
If the Board finds that no new and material evidence has been 
submitted it is bound by a statutory mandate not to consider 
the merits of the case.  Barnett v. Brown, 8 Vet. App. 1, 4 
(1995).


FINDINGS OF FACT

1.  A June 2000 decision by the St. Petersburg RO denied 
service connection for hypertension as secondary to service-
connected PTSD; the veteran filed a timely notice of 
disagreement, but did not file a timely substantive appeal 
following the issuance of a statement of the case and the 
decision is final.

2.  Evidence added to the record since the June 2000 decision 
relates, by itself or when considered with previous evidence 
of record, to an unestablished fact necessary to substantiate 
the appellant's service-connection claim for hypertension as 
secondary to his service-connected PTSD.

3.  There is competent medical evidence linking the veteran's 
hypertension to his service-connected PTSD.

4.  There is no competent medical evidence showing the 
veteran has arteriosclerotic heart disease that is related to 
his service-connected PTSD.


CONCLUSIONS OF LAW

1.  The June 2000 rating decision, which determined that 
there was no evidence that established a nexus, or link, 
between the veteran's hypertension and his service-connected 
PTSD, is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
20.302, 20.1103 (2006).

2.  New and material evidence has been received since the 
June 2000 decision sufficient to reopen the veteran's claim 
for service connection for hypertension as secondary to his 
service-connected PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156 (2006).

3.  The veteran's hypertension has been aggravated by his 
service-connected PTSD.  38 U.S.C.A. §§ 1110, 5103, 5103A, 
5107 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.310 (2006).

4.  Arteriosclerotic heart disease is not proximately caused 
by or aggravated by service-connected PTSD.  38 U.S.C.A. §§ 
1110, 5103, 5103A, 5107 (West 2002 
& Supp. 2006); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 
5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 (2006).  
Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim 
in accordance with 38 C.F.R. § 3.159(b)(1).  Such notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
July 2003 and June 2006 letters satisfied the four elements 
delineated in Pelegrini, supra.  

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the veteran was not provided with this notice 
until June 2006, after the initial unfavorable AOJ decision.  
However, in light of the Board's determination that the 
criteria for service connection for arteriosclerotic heart 
disease has not been met, no effective date or disability 
rating will be assigned, so there can be no possibility of 
any prejudice to the claimant under the holding in Dingess, 
supra.  Further, the veteran retains the right to appeal the 
disability rating and effective date assigned for the grant 
of service connection for hypertension.  

Neither the veteran nor his representative has alleged any 
prejudice with respect to the timing of any notification, nor 
has any been shown.  The Board finds that the purpose behind 
these notice requirements has been satisfied because the 
appellant has been afforded a meaningful opportunity to 
participate effectively in the processing of his claim.  

Service medical records, VA medical records and examination 
reports, non-VA medical records and opinions and lay 
statements have been associated with the record.  VA has 
obtained, or made reasonable efforts to obtain, all evidence 
which might be relevant to the appellant's claim and VA has 
satisfied, to the extent possible, the duty to assist.  The 
Board is not aware of the existence of additional relevant 
evidence in connection with the veteran's claim.  

Moreover, with respect to the issue of whether new and 
material evidence has been received sufficient to reopen the 
service connection claim for the veteran's hypertension as 
secondary to his service-connected PTSD, the Board finds that 
it is not prejudicial to the appellant to adjudicate the 
appellant's claim.  To the extent there may have been a 
deficiency of notice or assistance, there is no prejudice to 
the appellant in proceeding with this issue given the 
favorable nature of the Board's decision in reopening the 
appellant's claim.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Sutton v. Brown, 9 Vet. App. 553 (1996); Bernard v. 
Brown, 4 Vet. App. 384 (1993); see also 38 C.F.R. § 20.1102 
(2006) (harmless error).

New and Material Claim

The first issue before the Board is whether the appellant has 
submitted new and material evidence to reopen his previously 
denied claim of entitlement to service connection for 
hypertension as secondary to his service-connected PTSD.  As 
noted above, the requirement of submitting new and material 
evidence to reopen a claim is a material legal issue that the 
Board is required to address on appeal.  Barnett, supra.

In the June 2000 rating decision, service connection for 
hypertension as secondary to his service-connected PTSD was 
denied.  It was determined that there was no evidence that 
established a nexus, or link, between his hypertension and 
his service-connected PTSD.  The veteran filed a timely 
notice of disagreement, but did not file a substantive 
appeal, and the decision is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2006).  The veteran filed to 
reopen the claim in June 2003 and has perfected an appeal to 
the Board.  

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C.A. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  New evidence means existing 
evidence not previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, by itself or 
when considered with previous evidence of record, relates to 
an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. 
§ 3.156(a) (2006).  Second, if VA determines that the 
evidence is new and material, VA may then proceed to evaluate 
the merits of the claim on the basis of all evidence of 
record, but only after ensuring that the duty to assist has 
been fulfilled.  In order for evidence to be sufficient to 
reopen a previously disallowed claim, it must be both new and 
material.  If the evidence is not new and material, the 
inquiry ends and the claim cannot be reopened.

In determining whether the evidence is new and material, the 
credibility of the newly presented evidence is presumed.  
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam).  The Board is required to consider all of the 
evidence received since the last disallowance, in this case, 
since the decision dated in June 2000.  Hickson v. West, 12 
Vet. App. 247, 251 (1999).

The evidence received by VA since the June 2000 decision 
includes VA medical records from July 1999 to June 2004 which 
show ongoing treatment for hypertension and PTSD; a July 2000 
VA progress note in which the examiner stated that the 
veteran's PTSD was aggravating his hypertension; an August 
2003 private physician's statement reflecting his opinion 
that the veteran has uncontrolled hypertension caused by his 
service-connected PTSD; and the veteran's lay statements.

This evidence is new, since it is not redundant of any other 
evidence previously considered.  The July 2000 progress note 
and the August 2003 private physician's letter are material, 
since these relate to an unestablished fact necessary to 
substantiate the veteran's claim by providing a nexus between 
the veteran's hypertension and his service-connected PTSD.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2006).  In 
terms of the veteran's testimony, for the purpose of 
determining whether evidence is new and material, evidence is 
presumed credible and accorded full weight; only after the 
claim is reopened is its weight and credibility assessed.  
Justus v. Principi, 3 Vet. App. 510 (1993).  Accordingly, the 
appellant's service-connection claim for hypertension as 
secondary to his service-connected PTSD is reopened.  To this 
extent, the appeal is granted.

Secondary service connection

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service-
connected.  38 C.F.R. § 3.310.  Establishing service 
connection on a secondary basis requires evidence sufficient 
to show that a current disability exists and that the current 
disability was either caused by or aggravated by a service-
connected disability.  38 C.F.R. § 3.310(a); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc).  Generally, when a veteran 
contends that a service-connected disability has caused a new 
disorder, there must be competent medical evidence that the 
secondary disorder was caused or chronically worsened by the 
service-connected disability.  See Wallin v. West, 11 Vet. 
App. 509, 512 (1998).  Medical evidence is required to prove 
the existence of a current disability and to fulfill the 
nexus requirement.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  The Court has also held that "Congress specifically 
limits entitlement for service-connected disease or injury to 
cases where such incidents have resulted in a disability.  In 
the absence of proof of a present disability there can be no 
valid claim."  Brammer v. Brown, 3 Vet. App. 223, 225 (1992).

Service connection for the veteran's PTSD was granted in a 
May 1998 rating decision, which assigned a 10 percent 
disability rating.  In a July 1998 rating decision, the 
veteran the RO increased the veteran's disability rating for 
this PTSD to 30 percent.  The veteran contends that he has 
hypertension which is due to his service-connected PTSD, and 
that this disorder should be service-connected as secondary 
to his service-connected PTSD.

Service connection - hypertension as secondary to service-
connected PTSD

A July 1999 VA medical record reflected a diagnosis of 
hypertension.  In March 2000, the RO increased the veteran's 
PTSD disability rating to 50 percent.  An April 2000 letter 
from a VA physician stated his opinion that the veteran had 
hypertension which was more likely than not aggravated by his 
PTSD.  A May 2000 VA hypertension examination report reflects 
the examiner's opinion that the veteran's PTSD did not 
currently significantly predispose the veteran to sustained 
episodes of essential hypertension, and that he did not 
believe that PTSD significantly predisposes the veteran to 
hypertension or contributes to the effects of hypertension.  
In a July 2000 VA progress note, the examiner stated that the 
veteran's PTSD was aggravating and worsening his 
hypertension.  In a January 2001 rating decision, the RO 
increased the veteran's disability rating to 100 percent.  An 
August 2003 private physician's letter reflected his opinion 
that the veteran had uncontrolled hypertension caused to a 
large extent by his anxiety stemming from his service-
connected PTSD, and since his PTSD is service-connected, his 
hypertension should be as well.

The Board is obligated to make a determination with respect 
to the credibility and probative value of the evidence of 
record.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Moreover, it should be noted that the Board does not have to 
accept as probative to the disposition of the claim a medical 
assessment which appears based solely on a veteran's reported 
medical history.  See Swann v. Brown, 5 Vet. App. 229 (1993); 
See also Wilson v. Derwinski, 2 Vet. App. 614 (1992) and Wood 
v. Derwinski, 1 Vet. App. 190 (1991). 

In view of the above, the Board concludes that the weight of 
the evidence supports the veteran's claim.  There is 
objective medical evidence to support a grant of service 
connection for hypertension as aggravated by the service-
connected PTSD.  In April 2000, shortly after the RO 
increased the veteran's disability rating for his PTSD, a VA 
examiner opined that the veteran's hypertension was being 
aggravated by his service connected PTSD.  In the July 2000 
VA progress note, the examiner noted the symptoms 
attributable to the veteran's PTSD had increased in severity 
and were worsening his hypertension.  Additionally, after the 
veteran's disability rating was increased to 100 percent, an 
August 2003 private medical professional established a link 
between the service-connected PTSD and uncontrolled 
hypertension, pointing out that the hypertension was caused 
to a large extent by the anxiety related to the service-
connected PTSD.  

The Board notes that a March 2000 VA examiner opined that he 
did not believe that PTSD significantly predisposes the 
veteran to hypertension or contributes to the effects of 
hypertension.  However, the Board has carefully weighed the 
evidence of record and finds that, since there are three 
opinions which indicate that the veteran's service-connected 
PTSD is aggravating his hypertension, there exists an 
approximate balance of evidence for and against the claim.  
When the evidence for and against the claim is in relative 
equipoise, by law, the Board must resolve all reasonable 
doubt in favor of the claimant.  See 38 U.S.C.A. § 5107; 38 
C.F.R. 
§ 3.102.  Accordingly, in light of the evidence showing that 
the veteran's hypertension has been aggravated by the 
veteran's service-connected PTSD and with resolution of doubt 
in the veteran's favor, the Board concludes that a grant of 
service connection for hypertension is warranted.  See 38 
U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 3.310; Allen, supra.

Service connection - arteriosclerotic heart disease as 
secondary to service-connected PTSD

The veteran contends that he has arteriosclerotic heart 
disease which is due to his service-connected PTSD, and that 
this disorder should be service-connected as secondary to his 
service-connected PTSD.

As noted above, in order to establish service connection on a 
secondary basis, evidence must be presented which shows that 
a current disability exists and that the current disability 
was either caused by or aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a); Allen, supra.  In the 
present case, there is no evidence of treatment for or a 
diagnosis of arteriosclerotic heart disease in the record.  
There is no competent medical evidence to show that the 
veteran has a current diagnosis of arteriosclerotic heart 
disease.  Without medical evidence that proves the existence 
of a current disability, the nexus requirement has not been 
met, and service connection for arteriosclerotic heart 
disease as secondary to his service-connected PTSD must be 
denied.  Grottveit, supra.  

In terms of the veteran's own statements, he, as a layperson, 
with no apparent medical expertise or training, is not 
competent to comment on the presence or etiology of a medical 
disorder.  Rather, medical evidence is needed to that effect.  
See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Accordingly, the service-connection claim for 
arteriosclerotic heart disease is denied as the evidence 
fails to establish that the veteran currently has a diagnosis 
of  arteriosclerotic heart disease.  Since the preponderance 
of the evidence is against this claim, the benefit of the 
doubt doctrine is not for application.  See Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for hypertension, as secondary to service-
connected PTSD, is granted.

Service connection for arteriosclerotic heart disease, as 
secondary to service-connected PTSD, is denied.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


